DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/21 has been entered.
 	Applicant has amended the claims to define the graft or conduit as having “diameter that is varied along its length, wherein the graft or conduit is fabricated using a template structure formed using a three-dimensional (3D) printed mandrel that is based on the intended recipient’s anatomy at the site of implantation.” Applicant argues that the “hemodynamic flow” modeling that the prior art uses is different from what is now claimed however the claim only requires that the mandrel is “based on the intended recipient’s anatomy” and as such using hemodynamic flow would be based on the anatomy of the patient and could also result in a varied diameter. 	Applicant's arguments have been considered however a showing to overcome a prima facie case of obviousness must be clear and convincing( In re Lohr et al. 137 USPQ 548) as well as commensurate in scope with the claimed subject matter ( In re Lindner 173 USPQ 356; 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23, 25-37 & 46 are rejected under 35 U.S.C. 103 as being unpatentable over Owida et al.
Owida discloses a designed (patient-specific) vascular graft in combination with a designed (patient-specific) mandrel used to make the graft. Owida discloses using many different polymers including those claimed in claim 29 by applicant (introduction).
Owida discloses (a) computer aided design modeling of graft morphology__
(import of computer aided design (CAD) data to obtain model of CABG (coronary artery bypass graft); page 37 paragraph 1, page 38 paragraphs 7-8); (b) 3D-printing of a mandrel model of the graft (fused deposition process builds 3-D object layer by layer from CAD design, FDM used to produce grounded mandrel FDM model; page 38 paragraph 9, page 39 paragraph 6; figure 6); (c) electrospinning of the graft based on the morphology of the mandrel (using FDM physical model as mold for electrospinning ground collector of CABG,_’ electrospinning with PU nanofibers; page 39 paragraph 6, page 40 paragraph 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the graft or conduit of Patterson to include (a) 
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.

Claims 21, 23, 25-37 & 46  are rejected under 35 U.S.C. 103 as being unpatentable over Owida et al (Rapid Prototyping Journal 17(1) 2011)  and Patterson et al (Regenerative Medicine 7(3) 2012).
Owida discloses a designed (patient-specific) vascular graft in combination with a designed (patient-specific) mandrel used to make the graft. The references does not specifically indicate that the mandrel and graft are in a sterile chamber however it would have been notoriously old and well known in the art to create and or store a graft intended to be surgically inserted into a parent as antiseptic surgery has been known since the 19th century.  Owida discloses using many different polymers including those claimed in claim 29 by applicant (introduction).  Owida teaches using FDM, CAD and electrospinning as is claimed.
Owida discloses (a) computer aided design modeling of graft morphology__
(import of computer aided design (CAD) data to obtain model of CABG (coronary artery bypass graft); page 37 paragraph 1, page 38 paragraphs 7-8); (b) 3D-printing of a mandrel model of the graft (fused deposition process builds 3-D object layer by layer 

Owida is silent on seeding cells onto their graft however it would have been obvious to seed cells onto the graft of Owida because Patterson teaches a polymeric vascular graft or conduit (tissue engineered vascular graft (TEVG) created using a poly (chitosan-g-lactic acid)/PGA matrix; page 1 paragraph 1, page 5 paragraph 1) comprising an effective amount of viable cells (graft seeded with BM-MNCs as cell source; page 5 paragraph 1) to reduce or prevent post-operative stenosis of the graft relative to the graft without the cells or with fewer cells prior to implantation (comparison between seeded or unseeded grafts show early stenosis in 80% of unseeded TEVGs, and only 20% of seeded TEVGs after implantation; page 8 paragraph 3).
Patterson further discloses wherein the graft has attached thereto an amount of viable cells between about 0.5 x 10A3 cells/mmA2 graft and 300 x 10A3 cells/mmA2 graft, inclusive (1000 autologous BM-MNCs/mmA2 are seeded onto the luminal surface of the scaffold; page 5 paragraph 1).  Patterson further discloses wherein the graft has attached thereto an amount of viable cells between about 1.0 x 10A3 cells/mmA2 graft and 100 x 10A3 cells/mmA2 graft, inclusive (1000 autologous BM-MNCs/mmA2 are seeded onto the luminal surface of the scaffold; page 5 paragraph 1).Patterson further 
Patterson further discloses wherein the graft further comprises one or more additional agents selected from the group consisting of anti-neointima agents, chemotherapeutic agents, steroidal and non-steroidal anti-inflammatories, conventional immunotherapeutic agents, immune-suppressants, cytokines, chemokines, and growth factors (scaffolds seeded with MCP-1, chemokine, releasing alginate microspheres for local release from the scaffold; integrated vascular grafts that elute cytokines and also produced VEGF (growth factor); page 5 paragraph 1, page 7 paragraph 4, page 9 paragraph 2).
Patterson further discloses wherein the graft is created by a method comprising the steps of (d) contacting the graft with cells (BM-MNCs/mm2 seeded onto the luminal surface of the scaffold and maintained in culture for 2 h to allow for cell attachment; page 5 paragraph 1). Patterson further discloses wherein the graft is contacted with 
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change in their respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a 
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917.  The examiner can normally be reached on M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657